Citation Nr: 1624552	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  12-02 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a left elbow disability.

2.  Entitlement to special monthly compensation based on aid and attendance.

3.  Entitlement to automobile and adaptive equipment or adaptive equipment only.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1984 to February 1987.  These matters are before the Board of Veterans' Appeals (Board) on appeal from  September 2008 and February 2010 rating decisions by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  In July 2015, a videoconference hearing was held before the undersigned; a transcript is in the record.  On the record at the Board hearing, the Veteran waived initial RO review of any material submitted after the last RO adjudication.

The issues of entitlement to service connection for a left elbow disability and for special monthly compensation based on aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

The Veteran does not have any service-connected disability involving loss or permanent loss of use of one or both feet or hands; permanent impairment of vision in both eyes; a severe burn injury; amyotrophic lateral sclerosis; or ankylosis of one or both knees or hips.

CONCLUSION OF LAW

The criteria for a certificate of eligibility for financial assistance for the purchase of an automobile and adaptive equipment, or for adaptive equipment only, are not met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2015); 38 C.F.R. §§ 3.350, 3.808 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2015) have been met.  By correspondence dated in November 2009, VA notified the Veteran of the evidence and information needed to substantiate and complete his claim, of what information he was responsible for providing, of the evidence that VA would attempt to obtain on his behalf, and how VA assigns effective dates of awards.  The Veteran has had ample opportunity to respond/supplement the record; it is not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's service treatment records (STRs) are associated with the record, and pertinent VA and private treatment records have been secured (including from the Social Security Administration (SSA)).  As discussed below, no VA examination is necessary with regard to the issue of entitlement to financial assistance for the purchase of an automobile and/or adaptive equipment as this claim is denied as a matter of law.  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the claim on appeal, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding. VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is warranted where one of the following exists as the result of injury or disease incurred or aggravated during active service: (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; (4) severe burn injury precluding effective operation of an automobile; (5) amyotrophic lateral sclerosis (ALS) or, (6) for adaptive equipment only, ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808; see also 38 U.S.C.A. §§ 3901, 3902.

Service connection is in effect only for schizophrenia, evaluated as 100 percent disabling.  Although the issue of entitlement to service connection for a left elbow disability is being remanded for additional development (as discussed in greater detail below), the Board notes that there is no evidence that the Veteran's disability has resulted in any loss of use of his left hand.  As there is no evidence of any associated loss or permanent loss of use of one or both feet or one or both hands, permanent impairment of vision of both eyes, severe burn injury, ALS, or ankylosis of one or both knees or one or both hips, the Veteran does not meet the criteria for entitlement to an automobile and adaptive equipment or adaptive equipment only. 38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808.  Accordingly, that benefit is not warranted, and that issue on appeal is denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive of the issue, the appeal must be denied).



ORDER

The appeal seeking an automobile and adaptive equipment, or adaptive equipment only, is denied.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.

Service Connection for a Left Elbow Disability

The Veteran claims that he was assaulted postservice by a number of people because of his service-connected schizophrenia and that such assault resulted in his current left elbow disability.  According to a January 1994 private treatment record, the Veteran reported that he dislocated his elbow during an altercation two days earlier when he was jumped by two men.  A left elbow dislocation was diagnosed.  A February 2010 private treatment record includes a diagnosis of posttraumatic degenerative joint disease of the left elbow with resulting stiffness.   In a September 2010 opinion, Dr. John Hessler opined, without any rationale, that the Veteran's service-connected schizophrenia caused the incident in which his "arm" was injured.  The Board notes that the Veteran has not been afforded a VA examination in conjunction with his claim of service connection.  As private treatment records show a current diagnosis of degenerative joint disease, and given his allegations, an examination to secure an opinion as to whether his left elbow disability is related to his service-connected schizophrenia is necessary.  See McLendon v. Nicholson, 20 Vet. App 79, 83 (2006).

The AOJ should request that the Veteran provide any further information regarding the alleged assault, including any police reports regarding the assault, any additional medical evidence with respect to his initial medical treatment following the incident, and any lay statements from people who knew him at the time of the assault and/or witnessed the assault.

Special Monthly Compensation Based on Aid and Attendance

On February 2011 VA examination, the examiner determined that the Veteran could perform all self-care skills but that a left leg fracture and left elbow condition affected his ability to protect himself from the daily environment.  (When read in its entirety, the report clearly identifies a right, not left, leg fracture.)  The examiner ultimately opined that the Veteran's need for aid and attendance was due solely to his recent injuries, including a right leg fracture and right shoulder injury from a recent motor vehicle accident.  (The Board notes that a left elbow condition is only mentioned once in the report; however, it is not clear whether the examiner mistakenly included that reference instead of a right shoulder condition.)

In support of his claim of entitlement to special monthly compensation based on aid and attendance, the Veteran submitted multiple Examinations for Housebound Status or Permanent Need for Regular Aid and Attendance from the following private physicians: Drs. Sharna B. Shachar, in October 2010; Dr. John L. Hessler, in November 2010; Drs. E. Shehata and Richard O. Butler, both in May 2015; and Dr. Margo E. Castagna, in June 2015.  These examinations show that the Veteran needs regular aid and attendance based on his service-connected schizophrenia and other non-service-connected disabilities, including his left elbow disability.  

Further, as the actions requested on remand could result in a grant of service connection for a left elbow disability, which, in turn, could potentially result in entitlement to special monthly compensation based on aid and attendance, the Board finds that the claim for special monthly compensation is inextricably intertwined with the claim for service connection for a left elbow disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Regardless, if service connection for a left elbow disability is not granted, the Board finds that an examination to secure a medical advisory opinion that adequately addresses whether the Veteran needs regular aid and attendance based on his service-connected schizophrenia alone is necessary.

The record also contains a July 2010 statement from Dr. Shachar opining, as his treating physician, that the Veteran's service-connected schizophrenia requires him to have assistance in his daily life, and September 2010 correspondence from Dr. Hessler stating that he has treated the Veteran since June 2010.  Further, according to a June 2015 statement from his social worker, Absolute Care Health Systems was managing the Veteran's care in his home.  Additionally, in his November 2012 VA Form 9, substantive appeal, the Veteran stated that the record does not include any records from In Home Supportive Services, a program through the California Department of Social Services.  Records of such treatment are not associated with the record, and do not appear to have been sought.  As these records may contain pertinent information, they should be secured.

Accordingly, the case is REMANDED for the following:

1. The AOJ should contact the Veteran and request that he provide any information regarding the alleged assault that resulted in his current left elbow disability, including any police reports regarding the assault, any medical evidence with respect to his initial medical treatment following the assault, and any lay statements from people who knew him at the time of the assault and/or witnessed the assault.

2.  The AOJ should also ask the Veteran to identify the provider(s) of all evaluations and/or treatment he has received for his left elbow disability and his service-connected schizophrenia, and to provide any releases necessary for VA to secure private records of such treatment or evaluation, to specifically include any records from Drs. Shachar, Hessler, Shehata, Butler, and Castagna; Absolute Home Health Systems; and In Home Supportive Services, a program through the California Department of Social Services.  The AOJ should secure for the record copies of the complete clinical records of the evaluations and treatment from all providers identified, to specifically include copies of all pertinent VA records that are not already associated with the record.  The Veteran should be notified of any negative replies, and these replies should also be documented in the claims folder. The Veteran should be reminded that it is ultimately his responsibility to obtain and submit records from private sources.

3.  Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate physician to determine the likely etiology of his left elbow disability.  The examiner must review the Veteran's claims file in conjunction with the examination.  Based on review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

Please identify the most likely etiology for the Veteran's left elbow disability.  Specifically, is it at least likely as not (a 50 percent or better probability) that his left elbow disability was:

(a) Caused by his service-connected schizophrenia, to include as due to an assault that occurred because of his schizophrenia; or
(b) Aggravated (permanently worsened) by his service-connected schizophrenia, to include as due to an assault that occurred because of his schizophrenia?

All opinions should be accompanied by detailed rationale consistent with the evidence of record.

4.  After the development sought above is completed, the AOJ should arrange for an aid and attendance examination of the Veteran to assess his need for aid and attendance (due to service-connected disabilities only, currently schizophrenia only).  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and interview and examination of the Veteran, the examiner must opine as to whether the Veteran is permanently bedridden or so helpless as to be in need of regular aid and attendance due to his service-connected disabilities alone.  The examiner should also specifically discuss the Veteran's capability for self-care functions.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

5.  The AOJ should then review the record and re-adjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


